              Case 2:20-cv-00401-RSM Document 39 Filed 09/11/20 Page 1 of 10


 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
      UNITED STATES FIRE INSURANCE
 9    COMPANY; ET AL.;
                                                             CASE NO. 2:20−cv−00401−RSM−DWC
                           Plaintiffs/ Counterclaim
10                         Defendants,                       STIPULATED
11                                                           PROTECTIVE ORDER
      v.
12    ICICLE SEAFOODS, INC., ET AL.,

13                         Defendants/ Counterclaim
                           Plaintiffs
14

15

16   1.     PURPOSES AND LIMITATIONS

17          Discovery in this action is likely to involve production of confidential, proprietary, or

     private information for which special protection may be warranted. Accordingly, the parties hereby
18
     stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
19
     acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
20
     protection on all disclosures or responses to discovery, the protection it affords from public
21
     disclosure and use extends only to the limited information or items that are entitled to confidential
22
     treatment under the applicable legal principles, and it does not presumptively entitle parties to file
23
     confidential information under seal.
24

25

26                                                                           MULLIN, ALLEN & STEINER PLLC
      STIPULATED PROTECTIVE ORDER - 1                                              101 Yesler Way, Suite 400
                                                                                      Seattle, WA 98104
      (2:20−cv−00401−RSM−DWC)                                                       Phone: (206) 957-7007
                                                                                     Fax: (206) 957-7008
              Case 2:20-cv-00401-RSM Document 39 Filed 09/11/20 Page 2 of 10


 1   2.     “CONFIDENTIAL” MATERIAL
 2           “Confidential” material shall include the following documents and tangible things
 3   produced or otherwise exchanged: (a) defendant/counterclaim plaintiffs Icicle Seafoods, Inc.’s

 4   and ISVesselCo, Inc.’s (1) financial documents (e.g., income statements, balance sheets, profit and

 5   loss statements, tax returns, trial balances, forecasts, pre-season plans and projections, production

 6   reports, budgets, analyses, inventories, accounts and ledgers), (2) contracts, (3) corporate records,

     and (4) surveys; and (b) plaintiffs/counterclaim defendants United States Fire Insurance
 7
     Company’s and all other insurers’ and syndicates’ (1) financial documents (e.g., income records,
 8
     loss records, and expense records) and (2) underwriting and claim handling guidelines, policies
 9
     and procedures.
10
     3.     SCOPE
11
            The protections conferred by this agreement cover not only confidential material (as
12
     defined above), but also (1) any information copied or extracted from confidential material; (2) all
13   copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
14   conversations, or presentations by parties or their counsel that might reveal confidential material.
15          However, the protections conferred by this agreement do not cover information that is in

16   the public domain or becomes part of the public domain through trial or otherwise.

17   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

18          4.1     Basic Principles. A receiving party may use confidential material that is disclosed
     or produced by another party or by a non-party in connection with this case only for prosecuting,
19
     defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
20
     categories of persons and under the conditions described in this agreement. Confidential material
21
     must be stored and maintained by a receiving party at a location and in a secure manner that ensures
22
     that access is limited to the persons authorized under this agreement.
23

24

25

26                                                                            MULLIN, ALLEN & STEINER PLLC
      STIPULATED PROTECTIVE ORDER - 2                                              101 Yesler Way, Suite 400
                                                                                      Seattle, WA 98104
      (2:20−cv−00401−RSM−DWC)                                                       Phone: (206) 957-7007
                                                                                     Fax: (206) 957-7008
              Case 2:20-cv-00401-RSM Document 39 Filed 09/11/20 Page 3 of 10


 1          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
 2   by the court or permitted in writing by the designating party, a receiving party may disclose any
 3   confidential material only to:

 4                  (a)      the receiving party’s counsel of record in this action, as well as employees

 5   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

 6                  (b)      the officers, directors, and employees (including in house counsel) of the

     receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
 7
     agree that a particular document or material produced is for Attorney’s Eyes Only and is so
 8
     designated;
 9
                    (c)      experts and consultants to whom disclosure is reasonably necessary for this
10
     litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11
                    (d)      the court, court personnel, and court reporters and their staff;
12
                    (e)      copy or imaging services retained by counsel to assist in the duplication of
13   confidential material, provided that counsel for the party retaining the copy or imaging service
14   instructs the service not to disclose any confidential material to third parties and to immediately
15   return all originals and copies of any confidential material;

16                  (f)      during their depositions, witnesses in the action to whom disclosure is

17   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

18   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

     transcribed deposition testimony or exhibits to depositions that reveal confidential material must
19
     be separately bound by the court reporter and may not be disclosed to anyone except as permitted
20
     under this agreement;
21
                    (g)      the author or recipient of a document containing the information or a
22
     custodian or other person who otherwise possessed or knew the information.
23
            4.3     Filing Confidential Material. Before filing confidential material or discussing or
24
     referencing such material in court filings, the filing party shall confer with the designating party,
25

26                                                                            MULLIN, ALLEN & STEINER PLLC
      STIPULATED PROTECTIVE ORDER - 3                                               101 Yesler Way, Suite 400
                                                                                       Seattle, WA 98104
      (2:20−cv−00401−RSM−DWC)                                                        Phone: (206) 957-7007
                                                                                      Fax: (206) 957-7008
              Case 2:20-cv-00401-RSM Document 39 Filed 09/11/20 Page 4 of 10


 1   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
 2   remove the confidential designation, whether the document can be redacted, or whether a motion
 3   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

 4   designating party must identify the basis for sealing the specific confidential information at issue,

 5   and the filing party shall include this basis in its motion to seal, along with any objection to sealing

 6   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

     the standards that will be applied when a party seeks permission from the court to file material
 7
     under seal. A party who seeks to maintain the confidentiality of its information must satisfy the
 8
     requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.
 9
     Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with
10
     the strong presumption of public access to the Court’s files.
11
     5.      DESIGNATING PROTECTED MATERIAL
12
             5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
13   or non-party that designates information or items for protection under this agreement must take
14   care to limit any such designation to specific material that qualifies under the appropriate
15   standards. The designating party must designate for protection only those parts of material,

16   documents, items, or oral or written communications that qualify, so that other portions of the

17   material, documents, items, or communications for which protection is not warranted are not swept

18   unjustifiably within the ambit of this agreement.
             Mass, indiscriminate, or routinized designations are prohibited. Designations that are
19
     shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
20
     unnecessarily encumber or delay the case development process or to impose unnecessary expenses
21
     and burdens on other parties) expose the designating party to sanctions.
22
             If it comes to a designating party’s attention that information or items that it designated for
23
     protection do not qualify for protection, the designating party must promptly notify all other parties
24
     that it is withdrawing the mistaken designation.
25

26                                                                             MULLIN, ALLEN & STEINER PLLC
      STIPULATED PROTECTIVE ORDER - 4                                                101 Yesler Way, Suite 400
                                                                                        Seattle, WA 98104
      (2:20−cv−00401−RSM−DWC)                                                         Phone: (206) 957-7007
                                                                                       Fax: (206) 957-7008
              Case 2:20-cv-00401-RSM Document 39 Filed 09/11/20 Page 5 of 10


 1          5.2     Manner and Timing of Designations. Except as otherwise provided in this
 2   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
 3   ordered, disclosure or discovery material that qualifies for protection under this agreement must

 4   be clearly so designated before or when the material is disclosed or produced.

 5                  (a)     Information in documentary form: (e.g., paper or electronic documents and

 6   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

     the designating party must affix the word “CONFIDENTIAL” to each page that contains
 7
     confidential material. If only a portion or portions of the material on a page qualifies for protection,
 8
     the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
 9
     markings in the margins).
10
                    (b)     Testimony given in deposition or in other pretrial proceedings: the parties
11
     and any participating non-parties must identify on the record, during the deposition or other pretrial
12
     proceeding, all protected testimony, without prejudice to their right to so designate other testimony
13   after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the
14   transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or
15   exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

16   at trial, the issue should be addressed during the pre-trial conference.

17                  (c)     Other tangible items: the producing party must affix in a prominent place

18   on the exterior of the container or containers in which the information or item is stored the word
     “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
19
     the producing party, to the extent practicable, shall identify the protected portion(s).
20
            5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
21
     designate qualified information or items does not, standing alone, waive the designating party’s
22
     right to secure protection under this agreement for such material. Upon timely correction of a
23
     designation, the receiving party must make reasonable efforts to ensure that the material is treated
24
     in accordance with the provisions of this agreement.
25

26                                                                              MULLIN, ALLEN & STEINER PLLC
      STIPULATED PROTECTIVE ORDER - 5                                                101 Yesler Way, Suite 400
                                                                                        Seattle, WA 98104
      (2:20−cv−00401−RSM−DWC)                                                         Phone: (206) 957-7007
                                                                                       Fax: (206) 957-7008
              Case 2:20-cv-00401-RSM Document 39 Filed 09/11/20 Page 6 of 10


 1   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2           6.1    Timing of Challenges. Any party or non-party may challenge a designation of
 3   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

 4   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

 5   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

 6   challenge a confidentiality designation by electing not to mount a challenge promptly after the

     original designation is disclosed.
 7
             6.2    Meet and Confer. The parties must make every attempt to resolve any dispute
 8
     regarding confidential designations without court involvement. Any motion regarding confidential
 9
     designations or for a protective order must include a certification, in the motion or in a declaration
10
     or affidavit, that the movant has engaged in a good faith meet and confer conference with other
11
     affected parties in an effort to resolve the dispute without court action. The certification must list
12
     the date, manner, and participants to the conference. A good faith effort to confer requires a face-
13   to-face meeting or a telephone conference.
14           6.3    Judicial Intervention. If the parties cannot resolve a challenge without court
15   intervention, the designating party may file and serve a motion to retain confidentiality under Local

16   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

17   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

18   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
     other parties) may expose the challenging party to sanctions. All parties shall continue to maintain
19
     the material in question as confidential until the court rules on the challenge.
20
     7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
21
             LITIGATION
22
             If a party is served with a subpoena or a court order issued in other litigation that compels
23
     disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
24
     must:
25

26                                                                           MULLIN, ALLEN & STEINER PLLC
      STIPULATED PROTECTIVE ORDER - 6                                              101 Yesler Way, Suite 400
                                                                                      Seattle, WA 98104
      (2:20−cv−00401−RSM−DWC)                                                       Phone: (206) 957-7007
                                                                                     Fax: (206) 957-7008
              Case 2:20-cv-00401-RSM Document 39 Filed 09/11/20 Page 7 of 10


 1                   (a)     promptly notify the designating party in writing and include a copy of the
 2   subpoena or court order;
 3                   (b)     promptly notify in writing the party who caused the subpoena or order to

 4   issue in the other litigation that some or all of the material covered by the subpoena or order is

 5   subject to this agreement. Such notification shall include a copy of this agreement; and

 6                   (c)     cooperate with respect to all reasonable procedures sought to be pursued by

     the designating party whose confidential material may be affected.
 7
     8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 8
             If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
 9
     material to any person or in any circumstance not authorized under this agreement, the receiving
10
     party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
11
     (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
12
     person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
13   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
14   Bound” that is attached hereto as Exhibit A.
15   9.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

16           MATERIAL

17   When a producing party gives notice to receiving parties that certain inadvertently produced

18   material is subject to a claim of privilege or other protection, the obligations of the receiving parties
     are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended
19
     to modify whatever procedure may be established in an e-discovery order or agreement that
20
     provides for production without prior privilege review. The parties agree to the entry of a non-
21
     waiver order under Fed. R. Evid. 502(d) as set forth herein.
22

23
     10.     NON TERMINATION AND RETURN OF DOCUMENTS
24

25

26                                                                              MULLIN, ALLEN & STEINER PLLC
      STIPULATED PROTECTIVE ORDER - 7                                                 101 Yesler Way, Suite 400
                                                                                         Seattle, WA 98104
      (2:20−cv−00401−RSM−DWC)                                                          Phone: (206) 957-7007
                                                                                        Fax: (206) 957-7008
              Case 2:20-cv-00401-RSM Document 39 Filed 09/11/20 Page 8 of 10


 1          Within 60 days after the termination of this action, including all appeals, each receiving
 2   party must return all confidential material to the producing party, including all copies, extracts and
 3   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

 4          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

 5   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

 6   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

     product, even if such materials contain confidential material.
 7
            The confidentiality obligations imposed by this agreement shall remain in effect until a
 8
     designating party agrees otherwise in writing or a court orders otherwise.
 9
                     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
10

11    DATED: September 9, 2020.                          BAUER, MOYNIHAN & JOHNSON, LLP

12

13                                                       s/ Matthew C. Crane
                                                         Matthew C. Crane, WSBA #18003
14                                                       Robert D. Sykes, WSBA #49635
                                                         Attorneys for Plaintiffs/Counterclaim
15                                                       Defendants
16    DATED: September 10, 2020                          MULLIN, ALLEN & STEINER PLLC
17

18                                                       s/ Dan Mullin
                                                         s/ Tracy Duany
19                                                       Daniel F. Mullin, WSBA #12768
                                                         Tracy A. Duany, WSBA #32287
20                                                       Attorneys for Defendants/Counterclaim
                                                         Plaintiffs Icicle Seafoods and ISVesselCo, Inc.
21

22

23

24

25

26                                                                           MULLIN, ALLEN & STEINER PLLC
      STIPULATED PROTECTIVE ORDER - 8                                              101 Yesler Way, Suite 400
                                                                                      Seattle, WA 98104
      (2:20−cv−00401−RSM−DWC)                                                       Phone: (206) 957-7007
                                                                                     Fax: (206) 957-7008
             Case 2:20-cv-00401-RSM Document 39 Filed 09/11/20 Page 9 of 10


 1          PURSUANT TO STIPULATION, IT IS SO ORDERED
 2          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
 3   documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

 4   state proceeding, constitute a waiver by the producing party of any privilege applicable to those

 5   documents, including the attorney-client privilege, attorney work-product protection, or any other

 6   privilege or protection recognized by law.

 7

 8   DATED this 11th day of September, 2020.

 9

10                                                        A
                                                          David W. Christel
11                                                        United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                                                         MULLIN, ALLEN & STEINER PLLC
      STIPULATED PROTECTIVE ORDER - 9                                            101 Yesler Way, Suite 400
                                                                                    Seattle, WA 98104
      (2:20−cv−00401−RSM−DWC)                                                     Phone: (206) 957-7007
                                                                                   Fax: (206) 957-7008
             Case 2:20-cv-00401-RSM Document 39 Filed 09/11/20 Page 10 of 10


 1                                              EXHIBIT A
 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I,   ____________________________________           [print   or   type    full    name],        of

 4   ____________________________________ [print or type full address], declare under penalty of

 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6   issued by the United States District Court for the Western District of Washington on [date] in the

     case of United States Fire Insurance Company, et al. v. Icicle Seafoods, Inc., et al., Case No.
 7
     2:20−cv−00401−RSM−DWC. I agree to comply with and to be bound by all the terms of this
 8
     Stipulated Protective Order and I understand and acknowledge that failure to so comply could
 9
     expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
10
     not disclose in any manner any information or item that is subject to this Stipulated Protective
11
     Order to any person or entity except in strict compliance with the provisions of this Order.
12
             I further agree to submit to the jurisdiction of the United States District Court for the
13   Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
14   Order, even if such enforcement proceedings occur after termination of this action.
15   Date:

16   City and State where sworn and signed:

17   Printed name:

18   Signature:

19

20

21

22

23

24

25

26                                                                          MULLIN, ALLEN & STEINER PLLC
      STIPULATED PROTECTIVE ORDER - 10                                           101 Yesler Way, Suite 400
                                                                                    Seattle, WA 98104
      (2:20−cv−00401−RSM−DWC)                                                     Phone: (206) 957-7007
                                                                                   Fax: (206) 957-7008
